Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 1 of 26

Lerks Oy
neh

“unre STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
TALLAMASSEE. _ DIVISION

se SECOND AMENDED
CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

rovided to Suwannee
correctional Institution On

 

 

\ JAN 08 2020
Inmate # “en PL
(Enter full name of Plaintiff)
Vs. CASE NO: ¥./ 8 -Cw- 8a -“Ma)- CAs

(To be assigned by Clerk)

 

  

 

 

 

(Enter name and title of each Defendant.
If additional space is required, use the

blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 2 of 26

I. PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff. Reni \orte Wanton
Inmate Number Wa] 4 - i

  
 

Prison or Jail: NUN)
Mailing address:

  

 

I. | DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1) Defendant's name: Xi . \ at fi vf
Sonal \ us

 

 

 

Official position: CU Or Ln Our Vy ind
Employed at: Yt o- Ax a . _VYorno ett W Known
Mailing address: \ ; Yd. ) :

 

Official position: be Keun
i Fa. “we ext Ww e .
\ . Home ondeedl Unkn wun

 

(2) Defendant's name: MWXey (; 4)
ARNP 7 Lost ablets: Sac
wioc CL

Employed at:

 

   

 

 

 

Mailing address:

(3) Defendant's name:

 

Official position:

 

Employed at:

 

Mailing address:

 

 

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 3 of 26

Hl. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) No(

1. Parties to previous action: N / A
(a) Plaintiff(s): x
(b) Defendant(s):
Name of judge: Case #:
County and judicial circuit:

 

 

 

Approximate filing date:

 

If not still pending, date of dismissal: __|
Reason for dismissal:

 

NGO ak ON

 

Facts and claims of case:

 

/

(Attach additional pages as necessary to list state court cases.)

B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

Yes( ) No(V/)

1. Parties to previous action: N / A

a. Plaintiff(s):

 

 

 

 

 

b.. Defendant(s): nN
2. District and judicial division:
3. Name of judge: . Case #:
4, Approximate filing date:
5. If not still pending, date of dismissal: _|
6. Reason for dismissal: Y

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 4 of 26

7. Facts and claims of case: \ / / \
INIT

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and “~ it involved
excessive force or some other wrong)?

Yes ) no) Unuecurloiray on!

Nainahon Woven ow _-
lf YES, describe each action in the space provided below. If more than one action, describe

all additional cases on a separate piece of paper, ON the same format as below.

taming AR Federal Vaheut Cota
| aio
og Flac fi.

1. Parties to previous ein:
a. Plaintiff(s):

b, Defendant(s): \

 

 

 
  

 

 
 
 

 

 

 

  
    

 

 

 

   

2. District and judicial division:
3. Name of judge: 1a Case #: GR
4. Approximate filing date: 2 vot wero
5. If not still pending, date of dismissal: Xv APL ir
6. Reason for dismissal: “us amy py
7. Facts and claims of case: [
—_ OX is “aN (iver.
(Attach additional pages as necessary to list cases.)
D. Have you ever had any actions in federal court dismissed as frivolous, malicious,

failing to state a claim, or prior to service? If so, identify each and every case so

dismissed: .
Yes( yt woh’ 2 Nine fea WAIN hu haguathih ar
AEN VO.3 wr “C
1. Parties to previous action:
a. Plaintiff(s):

b. Defendant(s):

 

 

 

 

 

2. District and judicial division:

3. Name of judge: Case Docket #
4. Approximate filing date: | ____- Dismissal date:
5. Reason for dismissal: lf

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 5 of 26

6. Facts and claims of case: (

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they

must be addressed in a separate civil rights complaint.)

 

Dea S014. \
Yds Cock (oo)

Wal
Sane ay ori tLe.

(Attach additional pages as necessary to list cases.)

 

 

 

 

 

geo rt

 

cE, IF a SS

 

 

 

ved. Doskenncaas Wa Yak’

 

 

 

 

a GONWY. ond Ser

 

 

tk Ge LL

 

7.

 

KN
duet ork

 

 

 

  

 

a. Bots une a

 

 

coll

 

 

 

 

 

we’ “Mr On. iu”

 

 

    

 

 

 

 

 

 

 

 

6 5
Woul Qk Wk Mork. i

: , f\ \ ich A A

4. Qua asd [lati fo Un vee eo

xe puronfl ain le Ch mnivis vlc Or Ve Cun

 

 

 

am

TAN wl

 

to. fin

 

 

OA

 

 

(auernOr tnd

onan pn pee

 

5
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 6 of 26

Sta Nt hee ead gal
As MXC wnnyco -

le. Still FIO. Gayernor ond Nackalkicch

Son yn: Hema eX vintink otk ot Ye clon my dha,
ZX weed in Nona Wiad wt Lacy
Twa raster ths \nomionathe, Wemman. o

vahrol Se Awol Lah aO Sh use

"L lke dja erp ac Q. COR — Agee
anor NY XL Wik NOAMOW,A ok (xd Naru, Gino
cured Ao Soren UNA avons ok and Xx located

Yeo Nae Sanit ob Vay. MuacaO iN ean K :
bBo) Ait andl Sool Converting. Govienor Gnn-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

XK PP iin TO Nolen turns CW i
Vion. Stat Garnne take neon Seca per
Yor; i ss UX Wihss 1 A sorriok LU! nad wees \ OP OY
at Wikith ..
a \ i , . f 5
A Ra dltecttion enguedl aX Which Weoe pega le
| ~ \
fe tLe ext, fli stat ii.

 

 

\O. tans Sis anni ome
oe WarkititoAos )
LA nonratet) (savEmnor at

\, Dare awh it we WW, Governor me ak Yana \o Shon
ok. onl Phone pL Sone ok Mevouta madly WeArt ome.

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 
| _ Num 00.

Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 7 of 26

Codhwadion d techn. Yoke ni tacky

NL. Uno U, ALEUTIAN, uy Arua \-
Sah rg baton
oe Sh “ of \\ alten as Veal,
| a . a
oe a ages 5 Eevernor \ oneal eye oie oo
om gga Wt Yao sutint mi orto, ever VL
muy At

- I WE Noein. akell Govern bo
eta CL ac eh
“RAO UK ie. ica . «hee et

LAS. Moe Nnweabt ok vi
. hel ‘on 6 i" gr ve Veana Tht i Tel

  

 

   
 
 
 

re Stel cae an

begs Pt et ide

Me it Ne at
— | . " pak ae No mw. eae ie nM inte.
A sae eddy oie tal

of ODAS fe
(gah
rie orf

 

  
  

 

 

" gorge OT
rnd did, _
MY, ser f

eo

| Naxtue ak Dasing, Ne Js \ Oden mA i pene orved \Wo tell tell-

fe oak te oe ug ist
NN \/ a inte a.
\ vie hy tenuate agen

90. Toctemt

tonuait | ‘te. F2-

i | fuer Abe btdlooct Gamairn lecive Teper iar. -

 

oN

hice. Couennor i i eel \sar
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 8 of 26

Contnuiation ok terion Nix \ikement okkuckt

- pS Susi ital acon « Semahe en. (ial ‘bel
fate Vee Veoner tal | (hich. Veal egal,
Attell tyl\\ So S Lssuerner nov pi nugice uf A

ec n Tin on viet 0 La aR
th Atkunce Xo. map yo Soe foo ae sgl

at tindlu, neo ett tos ithoak Kucthern vac

oF sopcok 0-5 pn ‘Saal [ga

_ _ __ ho wim a nd ih ot SEO On. rel te ok
a glare i liion and at X or int Main Wak. i
Bibs NTs oat WA vA An Sad Moca COW. hin Lark, a boun

OVew.

 

 
 

 

 

    
 
  
 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— ctf ak ian | pk Koi Waar sana. wut ¢ A —
Whowadlate Wis. BAS s Onde Ar omirtion oe
| ee 00 1% on S10. once more

 

 

 

 

 

pita oy ate ore fat el iting > WY, th King

bug tortie wits Sel NS
_. ve Ader acme. ay indlaaive
ee pate seaciyral pak Sug ) .

ea. Nbr ehuminate Gl. eps, Youll oat cel
_ guilony \wur OLLUNY yt

 

 

f— naan nee

 

 

 

 
 
 
 

  

 

Yo, Lavear avid) Narkalitich
\ Wn {ule Shank /

\wo lng

lideadly
“Si al eh et —
ee Stee my “pe Aion him. “tee do
__ Ve

iT Wart 4 atone
ee 5 rig haa tan 0 ond __
_ __ N\wteal ge a arpa ee OW
AJ a eee ahh ooo “eLourte Vinh —
—___pyntWeSome. |

LN oe _

 

   

 

 

 

 

  

 

 

 

 

 

 

 

- ; - respon &

    
 

 

 

 

 

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 9 of 26

Latiouslion 4 vation Aly “akerna cf tds

   

; RS i XS
e

| ee

   

 
  
    

 

 

  
   
 

by VOC My \
Can iia ,
tos bowror anf a
| OWN Sa whore ce WAN
(sar Si or, “an

‘on toi ol Noor 2 (soermac,

‘pana wn TEweare Wodering, Me Nich .

ha A ol yer ghar
i ‘0 sae Tu Neen rave Senor

tan ato telling ees

eG ek ts \v

nok
AS... ‘ a i ils Lo
NN ment: OY Neen

 
 

 

  
   
   
  

 
  
  
  

 

tod

 

  

 

® -

DANO?
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 10 of 26

Coch Bin Schone coe Co

 

 

 

 

 

 

pCO ons UO r aig WOT ie
CL. Cninher 35208, DLO. ARIAOL. sano, Os

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 11 of 26

Continuation ‘ eeion-Vl, Shennan Carle
Ray a winel ‘nod 0 tagon Sy Lined durin !

pagel wea OKL2N0

      
 
  
   
   
 
   

 

; Ona ani } AA C0 [Noe Wve Noe
‘ hak a ana ni Pe fy ened NO
bey ea ook LY fk (SAV Jnngedt
patel Wauiet anes eh it
arent tema.

 
   
   

a sma ss wer AN
: ao ; “al As Fett

a at Auto fe MAY, NO me mi Y
aC |
Wastin

On toumer Halton,
er TO) ae ™ ou.
Ion r work- cee Ae

he omens acing
, ere ant
A \ Warn Nat .
tikes WW

a\\ yuck So Wadd se ead

‘hunt, a
vio ee

‘rah Kany eon
nit

(aw “art

  
 

: eee -
— Xo ath i \ .
| gen ih mil gun iad Nor oa ba tk a
oR Nal ue ag
vi Sg 9) ae sot sn lero rh

AY Xacti
ae tbo wo
peatels

BS a a
ane xa)

      
  

Rnpaigg. (cy lew

Soudan my .

  

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 12 of 26

| Cortinution ot \ethinn-\ly Satenrvent of fucks
Ra, Qher ves % os Sah eur ip muti WMA

- 1 ‘o eal — A dec Was mate,
ait, ax om ct
oo Sune ehct eta ‘Sees oe

| oat Waceh: Yea Aon ROMO
wkd Re Wan

widiate Cento Xa

een Oteell ot Lo Susier | ma cote

ce we NK acne “\\~ n te 0 ete PAK en
: a Ni Kou oniveo “ARS wl Nato

wai Lom@h ian’ £ OM seg ie on Ae peels

ALK NO ey ‘Mk Ment

‘ WACRAT (Ae. Sena rt ts ae
\v OK 0

Ae cet se co or

  
  

 

  
 

    
  

 

‘te a ay

ae road

Ke My, irae! Ns all Clos

        
  

 

| op Wlat-C.

nace puma ALY. wa ce
Wale SO ON sind Hace

EN uk

SdH ee on Bog a
Rae ide Grd “ye yg op | denied vero cr
sey ae gsi

ef Arco wuneh

a ee ee coat inal week

 

Ve
Coen we ‘) an ine Ere une he

| | Ny ¥ Heenan (0 Laud Come vs ont \lo at uN |
Nee - Ine. Win yee \ WA / 7
a one Nang) Conc ower ae af,

 

ty

S017, a

iS |
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 13 of 26

if patinattion ot techion-\i. Nadement ot fockt

 

 

     

 

   

 

 

 

 

 

 

 

   

 

 

  

 

 

 

 

— pry appa. ‘enor {Alaina wnidiocid MAD
TS VEE Laman derma hop ne niyog Sue
_. mses Wu ialiet Rh
_. AR Yn an amen \ Ns cb Lm wean oe

| Ning. sr 0 ee Or ARMA." art | >
. Win ren ing,' Wn emerdendiy Ul oe
mM” sp AGN ' eine neck pan [em S oe ae fat _

_ + wader | Acti a

   
  
     
 
 

    

com midge et down’ ‘ exh ote < sesuti cain fi oe
enedeal Vin te Meena On os WY

 

   

 

 

 

MOR.
snc Sh kata awe \h swale ot the a

on SAN oes.

 
 
 

 

 

 

 

 

                

 

_O. wed bion oad | fore

 

 

bh. seat a, | — | — _

 
 

 

TA aN wn thorron

 

 

aes pb ps Cunt a i

 

th “+ Seigatt [el shoe. Kagan

NY Mpa Ths Aare gM pus

 

 

 

 

 

 

 

gw at myth eon ae op NW

 

 

 

 

 

‘ eet
PATELIN

  

 

 

 
Cenknuttion o Sethion\ Ny Us Sewer 3 ut

Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 14 of 26

 

‘iindantial’al

 

 

 

pA a

 

 

oO a kita Stoning, bp iKlak Nolen

~ want Yak aw AULA Wakin sin)

 

 

 

 

— Ww ack ont [ nar te fticiog. . ducto

 

 

rend ne et.

 

 

 

A Natlaos ot ‘eho andl Uo
clam panied ‘ous Lipellt: eee

 

 

 

 

| feta CLA ANN

 

 

 

oN. Tg da apd cael oe

 

—_ medical pectonel, _

 

 

 

Bb. Seg nda tha Ks Eh a

 

a. Yk hme pir. —_
baa a eg tal: a

  
 

 

iv quali dverboee
we. <a iy? MOY Shae lat ano
ppd ep, S Ae avril rh eat Kh.

 

  

 

 

aI, Sage! ‘abe: engine L igen By

 

 

 

 

 

 

 

1h War ediemdudnadttoned Yuck Govemor wold ttt me
pee to SnaatChe be alten rp "

 

 

hb, fPahor

 

| \ —f— ee
c& cello kita tot mt ni —

 

 

 

 

 

io a

 

 
— ky dole

Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 15 of 26

[Cocinution ckledion: Kledionv. Sdement of fact

BR, Pont j ence Hi wc rf wh pt we ng 0 apport

Ow Yield vert  dataning jad hack / th on
— al cel] egal ON Cm on AQT.
R90 |.

oh, Camere [ fod (,- Kvcrbon$ Sie dekon Mop en
On SANT, rekuleon “100-58,

Ws wedtcal Wer | cece far 51046 to yceien
— dant art lh | worl bor 5-049 Yo penn,

—e. gestions [8 vent at fro Yonn [Sane bee
aa ie ery cary ho Wate iN lr aay dh uutien

of “Set call i “ed : ad
a Ova or Lan i ont oe ett, oo

- oy ti ion! | nen att. aye hoe
Ss sect teh ans
Meh

oN, Np aii Kiont/ a trate. ep Xm weal,
. Tay

 

 

 

 

 
 
 

  

S\0-\"),
‘alin a9 She dk,

who who
siiuan ack Ye

A is oe

 
  

Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 16 of 26

Continuation ok Kection ~V, Sabemen of fuckr

1-1. Uhetoue Fak aera)
~ ‘ete ih cn et at

AL ANGLIN A

 

 

 

 

 

   
 

| ete ate

 

  

 

eat tong ie ne nO

 

 

— Ba ang a, sagt ado a rt adi

    

— aN mons nat aN

 

 

 

 

 

 

 

 
 
 

 

 

id et. ol ive

 

 

 

: r nclav es

 

 

 

 

 

 

 

 

 

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 17 of 26

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights

complaint. ar Awa rollosea valuhons: __

Ap

5 f
ereny a wth LAT ae is ei ot Sh ise a8 Sout

 

 

 

 

 

 

“i

tee briefly | what relief you seek from the Court. VA ot maké eae | arguments < ons to cases/ atutes.

Vil. RELIEF REQUESTED:

   
 

 

el ANUCNE: LOganss STK
oP). oan [fic era oral
\ ae
met (_* \ Wee Nf ENA OY VAAN oe
Re es aie Hittite

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

 

 

A
\ E20 Desnbey de r_t13 317A
(Date) fSignattreef Praintiff)

/

IF MAILED BY PRISONER:

| geciare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):

delivered to prison officials for mailing or (1 deposited in the prison's internal fnail system on:
the gah day of Toa oy 20 2). fi |
Al vf il...
4 / {

ABQ

i (Sign tiraor Plaintiff)

 

Revised 03/07
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 18 of 26

Coriwtion if terdion—VA, theme at Clam

 

 

 

 

 

 
  

 

 

 

 

 

 
     

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

See hecbion-NVs araaggudnt -43,50-S1.54=le),

dT SEE Aone het Natt Medel lle ee

hana {aca AUT HS UR SOS TH,

es ee Xaliogte tide ech Nosh Nor et __
aX Wns » ATAN Ao. AS Q~ OS (0
| Ala ee labor N CON AHR Sh
Walid ondeck Vaikitt lie ungitenyne Le

Cann app ie Kooga al Art ae “\ _

FSM S7. GA-HD. SGA. STANLY 58 NS. Sa ee

eth ago :

to a Staal: Key altel 9 cll ads wnnarted -

 

 

 

 

 

ote =e Tn ne =a AS. Lis i ys ——_

 

 

 

 

 

 

 

 

 

 

 

mre a ete Ae a WY 4 POUL
Wwuser ea DU Doe , Ae an
See Weion Ny) : sy sit {, —
SAC . Ugactiuttt ee
_. ica wed,

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 19 of 26

 

Codvrke: |
Bitch: by NETO at Trg _

net ~b ° Lanertigntay Yeon Yeo La.
Tinta ‘ ING, Yerponite x" Te \e VOU, - .
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 20 of 26

EMORY

Ww

-- oO CA ONY’ wt Trius,

(2)
 

:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 21 of 26

ase A: - I
th ~ FLG IDA DEPARTMENT OF CORREGZIONS
~~ OFFICE OF HEALTH SERVICE *
DIAGRAM OF INJURY

 

 

 

 

 

 

 

 

Date of occurrence Time of occurrence
Date injury assessed by medical 5 lf | | Time injury assessed by medical 2 I ¥)

C1 No injury identified

 

 

Description of injury
| Blocerorions 10 Bight. “uLppet ORM
lacemotion tO jhoHoM |

“

JBrubover lpn | JAroakets Tee ©
Staff Signature we
Inmate Bape innsON_Aetn
DC# Pp A| Race/Sex 4

2.

- Date of Birth _ UW?
Institution CI

 

 

 

 

 

This form is not to be amended, revised, or altered without
approval by the Office of Health Services- Administration

DC4-708 (Revised 10/07)
Incorporated by Reference in Rule 33-602.210, F.A.C.
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 22 of 26

EXHLRL)

iS

_Smacaponny Soom Werwed |

(2)
Cage yt Laeay-00282ANIW-MAF Document 60 Filed O/T i20 Page 23 of 26

 

. FLORIDA DEPARTMENT OF CORRECTIONS’

 

, EMERGENCY ROOM RECORD
Check all that apply: JX[ Inmate [_] Employee (_] Visitor
(_] Post-Use-of-Force Exam DXfnjury Physical Altercation

 

All inmates must be examined by medical personnel following a use of force.: This includes a visual inspection of the entire body to identify any sign of
injury. This exam shall be performed in the medical unit except under unusual circumstance. Injuries shall be documented on the DC4-708, Diagram of

Injury. fa physici isn at , a physician/CA must review HP ry eee le spoiprking day.
Time of exam: 0) i ] ] |

 

 

 

Time of occurrence:
Description of occurrence:

 

 

 

ICOT RARCKCORON WHY FnGHER IM

 

 

 

Post Use of Chemical Agent Instructions: Shower without soap? JANA ‘OC Yes Refused[] educated on importance of showering
(Report any difficulty breath; A Remain in upright position] Do Not apply lotion to the skin CJSplash cool water to eyes 5-10 minutes
Vital Signs: Tempera Pulse. Respiration 22. 02 sal | % Blood PressurelLD, SLL ,
Arrived via: [] Ambulatory d Stretcher SX wheeichair CJ Other: :

Condition on arrival (check all that apply): WK Alert Oriented x 4 (person, place, time, situation) DX Responding to.questions verbally
(1) Other (requires description in examinations summ: ) .
C C/O pain? If checked, where?

Examination summary:
HONS 10. 2
_ OHOP) |
CKO $ iE
NOVA.

Physician notified? [} No Mes Name: ARNO Key time] 2D

SUTUBS" apollo Gnove reas CRONE 7 oNIS-paidame
TUS IEF ORM —PAtOId , CONE ON t_TX. |
ays to reatment:

 

h

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

uv
Disposition: — (] Population x Confinement (] Infirmary [1] Hospital [J Rescue - [] Other (explain):
Discharge meee Edu ee .
Ir SIS’ OF Infectton arise,
—< Xan
: ane
Health Care Provider's Signature and Stamp; ae Af Date/Time’ 10 Cl \7Z
‘ awry 9
Reviewing Physician's Signature and Stamp Hf OM 6a Date/Time: 0
Name on an Qeonrey _ CAS ARNT on White—Health Record
DC# 4 aah ee Race/Sex f I f ) Tayler Cl Canary—Inspector General
Date of Birth uf 17 V7 Pink—Local Requirements
Institution J Employee Distribution: | White—Safety Officer/Designee
" Canary—Employee Copy
Pink—DESTROY

DC4-701C (Effective 12/12)
Incorporated by Reference in Rule 33-602.210. F.A C
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 24 of 26

 

N | .
Ln / Qesponte Wes Yorn

(4
Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20. Page 25 of 26
ex-C -C STATE OF FLORIDA

DEPARTMENT OF CORRECTIONS Mail Numiver:

 

 

 

 

 

 

ha = as vgs —-O,-™
INMATE REQUEST Mail Number: -
_y inttution: Kealadnes CO.
TO: 4 Warden . [] Classification of - Medical L] Dental
(Check One) Asst. Warden L1 Security [] Mental Health [] Other
FROM: Sion Name H\ Number Quarters Job Assignment | Date
are Mtn VOU IAs [Nouperrann le

 

 

 

 

RE Check here if this is an informal grievance

requests
informal will be

Inmate (S : DC#:

 

 

 

NOT WRITE BELOW THIS LINE

RESPONSE . DATE RECEIVED;

 

 

 

oni?

SS a Ve
*

 

 

There 16 a fee fir Copies from \ OY
Mem oe Recap, _ INhen line have, APALACHEE Cl MEDICAL
hiner Lenk Me dnb My . Lequest |

 

 

 

 

 

 

 

\ Mbderate. VbC Degener dchint Neto at C9-Cl Gad El: 1 levels ”

 

 

 

 

[The following pertains to informal grievances only: ;
Based on the above information, your grievance is __ . (Returned, Denied, or Approved). If your informal grievance is denied,

 

 

you have the right to submit a formal grievance in accordance with Chapter 33-103.006, F.A.C.]

Official (Print Name)J . Barton , MRC Official (Signature): to LAW MAS Date: g “I(e- i}

' Original: Inmate (plus one copy)
CC: Retained by official responding or if the response is to an informal grievance then forward to be placed in inmate’s file
This form is also used to file informal grievances in accorda:ce with Rule 33-103.005, Florida Administrative Code.

 

 

 

 

 

 

Informal Grievances and Inmate Requests will be responded to within 10 days, following receipt by staff.

You may obtain further administrative review of your complaint by obtaining form DC1-303, Request for Administrative Remedy or Appeal, completing the form as
required by Rule 33-103.006, F.A.C., attaching a copy of your informal grievance and response, and forwarding your complaint to the warden or assistant warden no
later than 15 days after the grievance is responded to. If the 15th day falls on a weekend or holiday, the due date shall be the next regular work day.

DC6-236 (Effective 12/14)
Incorporated by Reference in Rule 33-103.005, F.A.C.
 

 

LIG@ONSCY, JOANIE MF?i 6X y,

 

~ . eat me pe ao . * “ ~ mt S a a : . ;
Sure LT ~Sroniteae. Lb Reread en, SN SERA NN Mailed From State
OU v3 iw #e Correctional
57 yo 4 men
O70 7 ) institution
Lrve oaks PE Suwanee Cl,

 

3.Av 60

——.

Fallahassee, FL
A SOi- 7? 3C

Case 4:18-cv-00282-MW-MAF Document 60 Filed 01/13/20 Page 26 of 26

 

 
